Case 9:18-cv-80748-RKA Document 462 Entered on FLSD Docket 01/07/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 18-80748-CIV-ALTMAN/Reinhart

  DANIEL HALL, et al.,

         Plaintiffs,
  v.

  HARRY SARGEANT, III,

        Defendant.
  _________________________________/
                                              ORDER

         On December 18, 2020, the Plaintiffs—Daniel Hall, Burford Capital LLC (“Burford

  Capital”), and Dundrod Investments Ltd. (“Dundrod”)—filed a Motion for Bench Trial (“Motion”)

  [ECF No. 461]. Under Local Rule 7.1(c), “each party opposing a motion shall serve an opposing

  memorandum of law no later than fourteen (14) days after service of the motion. Failure to do so

  may be deemed sufficient cause for granting the motion by default.” S.D. FLA. L.R. 7.1(c). The

  Defendant has failed to respond to the Motion, and the time to do so has passed.

         Accordingly, it is hereby ORDERED that the Defendant shall respond to the Motion by

  January 8, 2020. Failure to comply with this Order will result in the Motion being granted by

  default.

         DONE AND ORDERED in Fort Lauderdale, Florida this 7th day of January 2021.




                                                      _________________________________
                                                      ROY K. ALTMAN
                                                      UNITED STATES DISTRICT JUDGE
  cc:    counsel of record
